AP-77,033
                                                                                       COURT OF CRIMINAL APPEALS
         FILED IN                                                                                      AUSTIN, TEXAS
COURT OF CRIMINALAPPEALS
                                                                                     Transmitted 10/14/2015 1:47:30 PM
                                                                                       Accepted 10/14/2015 2:52:17 PM
      October 14, 2015
                                                                                                        ABEL ACOSTA
                                            CASE NO. AP-77,033
                                                                                                              CLERK
   ABELACOSTA, CLERK


                                    COURT OF CRIMINAL APPEALS
                                                 OF TEXAS



                               GEORGE THOMAS CURRY, APPELLANT                         MfiX&$~
                                                      V.
                                                                                               i0-2&-»«r
                                   THE STATE OF TEXAS, APPELLEE

                         APPELLANT' S MOTION FOR EXTENSION OF TIME
                                    TO FILE APPELLANT'S BRIEF


         TO THE HONORABLE JUDGES OF SAID COURT:


                 COMES NOW GEORGE THOMAS CURRY, appellant, by and through his

         attorney of record, KURT B. WENTZ, who files this Appellant's Motion for Extension

         of Time to File Appellant's Brief and in support thereof would show this Court as

         follows:


                                                      I.


                 The appellant has been guilty of capital murder and sentenced to death.         The

         appeal of his case is automatic.

                                                      II.


                 The appellant remains indigent and requires the assistance of appointed counsel.

                                                     III.


                 This Court has extended the time for filing the appellant's brief on four occasions

         and it is now presently due on October 15, 2015.
                                           IV.


       The attorney for the appellant will not be able to complete the appellant's brief by

October 15, 2015.

                                            V.


       While counsel has filed a motion to withdraw as the appellant's attorney of

record, that request was denied.

                                           VI.


       While this Court is obviously concerned with the timely filing of the appellant's

brief counsel has not been able to complete Mr. Curry's brief for the following reasons:

       A. In early August, 2015 counsel fell. The fall resulted in a broken hip that
          required hip replacement surgery by Dr. Daniel Le at Houston Methodist
          Hospital. The surgery, hospitalization, and convalescence that followed
          severely limited counsel's ability to complete his appellate and trial work.

       B. On October 12, 2015 counsel began trial in the death penalty case entitled The
           State of Texas v. William Mason in the 228th District Court of Harris County,
           Texas. It has been estimated by others that this trial will last until November
           20, 2015. The time counsel has had to spend familiarizing himself with the
           record in this capital murder retrial and familiarizing himself with Mr.
           Mason's personal history has compromised his ability to complete the
           appellant's brief.

       C. Counsel has not neglected his appellate work in spite of the foregoing and has
          recently completed and filed a nondeath capital murder brief in Vicente Eddie
           Matta with the 14th Court of Appeals on October 14, 2015.

                                           VII.


       Because counsel's other cases have been reset until the end of November and


December it is anticipated that counsel will not be able to complete Mr. Curry's brief

until January 22, 2016.
                                            VIII.


       This motion is not intended for the purposes of delay but only so that justice may

be done.


        WHEREFORE, PREMISES CONSIDERED, the appellant prays that the Court

extend the time for filing the appellant's brief to January 22, 2016.

                                                       Respectfully submitted,



                                                      Isi KURT B. WENTZ
                                                      KURT B. WENTZ
                                                       5629 Cypress Creek Parkway,
                                                       Suite 115
                                                      Houston, Texas 77069
                                                       Phone: 281/587-0088
                                                       State Bar No. 21179300
                                                      e-mail: kbsawentz@yahoo.com
                                                      ATTORNEY FOR APPELLANT


                                 CERTIFICATE OF SERVICE


       I, Kurt B. Wentz, hereby certify that a true and correct paper copy of the

Appellant's Fourth Motion for Extension of Time to File Appellant's Brief was served on

the Assistant District Attorney for Harris County, Texas presently handling this Cause on

the 14th day of October, 2015.



                                               /s/ KURT B. WENTZ
                                               KURT B. WENTZ